       Case 2:18-cv-01542-GEKP Document 98 Filed 09/21/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY CHONG, et al.,
             Plaintiffs                                CIVIL ACTION
         v.

7-ELEVEN, INC,                                         No. 18-1542
                    Defendant

                                       ORDER

      AND NOW, this # t y of September, 2020, upon consideration of7-Eleven, Inc.'s

Motion to Amend Judgment for Award of Prejudgment Interest (Doc. No. 87), and Plaintiffs'

response in opposition (Doc. No. 88), it is ORDERED that the Motion to Amend Judgment for

Award of Prejudgment Interest (Doc. No. 87) is GRANTED as outlined in the accompanying

Memorandum.

                                                         COURT:


                                                                 ~
                                               UNITED STATES DISTRICT JUDGE
